Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1259

IN RE LANCE BUTLER, III
                                                   2017 DDN 279
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 993234

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                  ORDER
                           (FILED –February 1, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, this court’s
December 12, 2017, order suspending respondent and directing him to show cause
why reciprocal discipline should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent has failed to file
either a response to this court’s order to show cause or an affidavit as required by
D.C. Bar R. XI, §14 (g), it is

       ORDERED that Lance Butler, III, is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.

                                PER CURIAM